              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



OLGA RODRIGUEZ PALOMO,             )
                                   )
               Petitioner,         )
                                   )
     v.                            )      1:19CV884
                                   )
DONALD RAY HOWARD,                 )
                                   )
               Respondent.         )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Petitioner Olga Rodriguez Palomo initiated this action by

filing a Verified Petition for Return of a Child under the

Convention on the Civil Aspects of International Child Abduction

(The “Hague Convention”) (“Verified Pet.”), (Doc. 1), seeking

return of her minor child, J.H.R., pursuant to the Convention on

the Civil Aspects of International Child Abduction, Oct. 25,

1980, T.I.A.S. No. 11,670 (the “Hague Convention”), and the

International Child Abduction Remedies Act, 22 U.S.C. § 9001 et

seq. (“ICARA”). Petitioner is seeking the return of J.H.R. to

Spain on the ground that her son was wrongfully removed from his

home country of Spain to Greensboro, North Carolina, by his

father, Respondent Donald Ray Howard, in violation of

Petitioner’s custody rights.
     For the reasons set forth below, the court will grant

Petitioner’s petition and order J.H.R. returned to Spain.

I.   BACKGROUND

     Following the trial held on November 21, 2019, this court

made findings of fact orally in open court. (Minute Entry

11/21/2019 (“Min. Entry 11/21/2019”).) Those facts are

incorporated by reference herein. The court finds the additional

facts from the verified pleadings, as well as the evidence

presented at the hearing. (Min. Entry 11/21/2019.)

     Petitioner gave birth to J.H.R. in 2010 in Spain. (Verified

Pet. (Doc. 1) ¶ 9.) Respondent is the father of the child. (Id.)

Petitioner and Respondent were married in Spain in April 2010.

(Id. ¶ 10.)

     In October 2010, Petitioner, Respondent, and J.H.R. moved

to Greensboro, North Carolina. (Id. ¶ 12.)

     Petitioner told Respondent, in early 2014, that she wanted

the family to move back to Spain. (Id. ¶ 13.) Respondent agreed.

(Id.) Petitioner and J.H.R. moved to Spain first in April 2014,

(id. ¶ 14), and Respondent moved to Spain in October 2014 to

join them. (Id. ¶¶ 13, 15; Min. Entry 11/21/2019.)

     After Respondent moved to Spain, he did not live with

J.H.R. and Petitioner. (Min. Entry 11/21/2019.) J.H.R. lived

with Petitioner in Petitioner’s mother’s apartment during this

time. (Verified Pet. (Doc. 1) ¶ 17; Min. Entry 11/21/2019.)

                              - 2 -
     On October 24, 2014, Petitioner initiated divorce

proceedings in the Court of First Instance No. 27 of Madrid.

(Verified Pet. (Doc. 1), Ex. D, June 18, 2019 Spanish Court

Decision (“June 18, 2019 Decision”) (Doc. 1-4) at 16.) 1 The

Spanish court tried to summon Respondent by telephone on

April 27, 2016, for a hearing on Petitioner’s custody and

divorce filing. (Id. at 18.) When he refused to come, the court

entered a procedural default. (Id.) That court issued a ruling

on May 20, 2016, granting Petitioner sole custody of J.H.R.,

along with a divorce. (Id. at 16.)

     Respondent appealed this order, arguing that he was

deprived of due process for failure to receive notice of the

proceedings. (Id. at 17.) On September 26, 2017, the Provincial

Court of Madrid, the Spanish appellate court, annulled the

existing Spanish custody order granting Petitioner sole custody

and ordered further proceedings. (Verified Pet. (Doc. 1) ¶ 22;

June 18, 2019 Decision (Doc. 1-4) at 17–19.) The Provincial

Court agreed with Respondent and declared that he “had been left

defenseless” to those proceedings. (June 18, 2019 Decision (Doc.

1-4) at 18.) The Provincial Court also found that, at the time



     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.


                              - 3 -
of the 2014 Spanish custody and divorce proceedings, Petitioner

knew that Respondent had initiated custody proceedings in

Guilford County Superior court, and that she failed to tell the

Provincial Court of these proceedings. (Id. at 19.) This order,

however, did not divest Petitioner of custody rights. (Id.)

While Petitioner was pursuing divorce in the Spanish courts,

Respondent filed an ex parte temporary custody petition in the

Guilford County Superior Court. (Brief in Support of

Respondent’s Motion for Summary Judgment (Doc. 13), Ex. 1,

Respondent’s Affidavit (“Resp’t’s Aff.”) (Doc. 13-1) ¶ 27.) The

Guilford County Superior Court entered a Permanent Custody Order

granting Respondent sole custody on July 1, 2015. (Petitioner’s

Memorandum in Support of Her Motion to Dismiss Pursuant to Rules

12(b)(1) and 12(b)(6) (Doc. 10), Ex. A, Guilford County Order

(Doc. 10-1) at 2.)

     In August 2018, J.H.R. had been living in Spain with

Petitioner for four years. (Verified Pet. (Doc. 1) ¶ 37.)

Petitioner and Respondent were engaging in custody negotiations.

(Id. ¶ 22.) Respondent and Petitioner agreed in writing that

J.H.R. would go on vacation with Respondent for two weeks. (Id.)

Respondent instead took J.H.R. to North Carolina. (Resp’t’s Aff.

(Doc. 13-1) ¶¶ 50, 52–53.)

     Petitioner went to the Court of First Instance in Madrid

and received an order on September 7, 2018, which stated that it

                              - 4 -
was in the interest of the child not to illicitly transfer him

or remove him from his habitual residence with his mother.

(Verified Pet. (Doc. 1), Ex. C, Sept. 7, 2018 Order (Doc. 1-3)

at 9.) This order further dictated that Petitioner would

exercise care and custody of the child and prohibited the

removal of the child from Spain without judicial authorization.

(Id. at 11.)

     On January 22, 2019, Petitioner filed a Request for Return

Application under the Hague Convention with the Central

Authority for Spain. (Verified Pet. (Doc. 1), Ex. G, Request for

Return (Doc. 1-7).)

     On June 18, 2019, the Court of First Instance No. 27 of

Madrid issued an order concerning the return of J.H.R. to

Petitioner. (June 18, 2019 Order (Doc. 1-4).) In that order, the

Spanish court held that Respondent’s transfer of J.H.R. to

Greensboro, North Carolina, constituted an illicit transfer in

violation of Article 3 of the Hague Convention of 1980. (Id. at

26.) The Spanish court found that Petitioner was exercising

legitimate custodial rights over J.H.R. at the time Respondent

took the child to the United States. (Id.) The Spanish court

also found that J.H.R.’s habitual residence was Madrid, Spain,

where Petitioner had exercised lawful custody since 2014,

“without opposition from the father,” that J.H.R. was enrolled

in school, that Respondent “did not present a claim for

                              - 5 -
restitution in the year that he was aware of the minor’s

whereabouts,” and that Respondent lived in Madrid. (Id. at 25.)

     On August 30, 2019, Petitioner filed the Verified Petition,

seeking return of J.H.R. to Spain. (Doc. 1.) Service was

executed on Respondent on September 11, 2019, (Doc. 4), and

Respondent filed his Answer on September 26, 2019, (Doc. 5).

Petitioner requested a hearing on her Verified Petition, and a

hearing was set for October 29, 2019, (Doc. 6).

     Respondent filed a counterclaim, bringing one claim for

fraud and four claims for abuse of process. (Doc. 7.) Petitioner

filed a Motion to Dismiss for Failure to State a Claim. (Doc.

9.) Respondent filed a Motion for Summary Judgment on

November 19, 2019, (Doc. 13), and a Motion to Dismiss on

November 20, 2019, (Doc. 14).

     The court held a trial on November 21, 2019. (Min. Entry

11/21/2019.) At trial, Respondent voluntarily withdrew his

counterclaims. (Id.) At the end of the trial, this court made

several factual findings and issued its order granting the

petition. (Min. Entry 11/21/2019.) Respondent filed a motion for

reconsideration on November 22, 2019. 2 (Doc. 15.)




     2 Because Respondent’s motion for reconsideration consists
of case studies for two cases already contained in his motion to
dismiss, (Doc. 14), the court will not separately respond to the
motion for reconsideration.

                                - 6 -
II.   ANALYSIS

      A.   Petitioner’s Prima Facie Case

      The Hague Convention on the Civil Aspects of International

Child Abduction, as implemented through ICARA, was created with

the purpose “to protect children internationally from the

harmful effects of their wrongful removal or retention and to

establish procedures to ensure their prompt return to the State

of their habitual residence, as well as to secure protection for

rights of access.” International Child Abduction Convention,

1988 WL 411501 (“Hague Convention”). “[T]he primary purpose of

the Hague Convention is ‘to preserve the status quo and to deter

parents from crossing international boundaries in search of a

more sympathetic court.’” Miller v. Miller, 240 F.3d 392, 398

(4th Cir. 2001) (quoting Friedrich v. Friedrich, 983 F.2d 1396,

1400 (6th Cir. 1993)).

      A court considering a Hague Convention petition (“Hague

petition”) has jurisdiction only over the wrongful removal or

retention claim. See Hague Convention, art. 16.

      In order to secure the return of an abducted child, a

petitioner must prove by a preponderance of the evidence that

the child “has been wrongfully removed or retained within the

meaning of the Convention.” 22 U.S.C. § 9003(e)(1). A petitioner

must prove the following to establish a prima facie case of

wrongful removal: “(1) the child was ‘habitually resident’ in

                               - 7 -
the petitioner’s country of residence at the time of removal,

(2) the removal was in breach of the petitioner’s custody rights

under the law of his home state, and (3) the petitioner had been

exercising those rights at the time of removal.” Bader v.

Kramer, 484 F.3d 666, 668 (4th Cir. 2007). Once a petitioner has

made out a prima face case of wrongful removal, “return of the

child is required unless the respondent establishes one of four

defenses.” Id.

     Two of the defenses must be supported by clear and
     convincing evidence: (1) that return would expose the
     child to a “grave risk” of “physical or psychological
     harm or otherwise place [the child] in an intolerable
     situation” and (2) that return of the child would not
     be permitted by “fundamental principles of the United
     States relating to the protection of human rights and
     fundamental freedoms.” The other two defenses may be
     supported by a preponderance of the evidence: (1) that
     the petition for return was not filed within one year
     of the removal and the child is now well-settled in
     another country, and (2) that the petitioner was not
     actually exercising h[er] custodial rights at the time
     of the removal or had consented to or acquiesced in
     the removal.

Id. at 668–69.

          1.     J.H.R.’s Habitual Residence

     Petitioner contends that J.H.R.’s habitual residence was

Spain at the time Respondent took him. (Verified Pet. (Doc. 1)

¶ 37.) Petitioner bases this assertion on that fact that the

child “lived with Petitioner continuously in Spain from April

2014 until Respondent wrongfully removed him from Spain.” (Id.)



                               - 8 -
The first prong of the wrongful removal prima facie case

requires the court to determine the location of the child’s

habitual residence. Bader, 484 F.3d at 668. The burden is on the

petitioner to prove by a preponderance of the evidence that “the

child was ‘habitually resident’ in the petitioner’s country of

residence at the time of removal.” Id.

     As the Fourth Circuit stated in Miller v. Miller, 240 F.3d

392, 400 (4th Cir. 2001), “[t]he Hague Convention does not

define ‘habitual residence.’” The court, looking to its sister

circuits, concluded that “there is no real distinction between

ordinary residence and habitual residence.” Id. “A person can

have only one habitual residence. On its face, habitual

residence pertains to customary residence prior to the removal.

The court must look back in time, not forward.” Id. (quoting

Friedrich, 983 F.2d at 1401). “This is a fact-specific inquiry

that should be made on a case-by-case basis.” Id. Importantly,

“a parent cannot create a new habitual residence by wrongfully

removing and sequestering a child.” Id.

     “Federal courts have developed a two-part framework to

assist in the habitual residence analysis.” Maxwell v. Maxwell,

588 F.3d 245, 251 (4th Cir. 2009). First, the court must

determine “whether the parents shared a settled intention to

abandon the former country of residence.” Id. (citing Mozes v.

Mozes, 239 F.3d 1067, 1075 (9th Cir. 2001)). Second, the court

                              - 9 -
determines “whether there was ‘an actual change in geography’

coupled with the ‘passage of an appreciable period of time, one

sufficient for acclimatization by the [child] to the new

environment.’” Id. (quoting Papakosmas v. Papakosmas, 483 F.3d

617, 622 (9th Cir. 2007)).

     The court will address each part in turn.

               a.   Parental Intent

     The Fourth Circuit has adopted the Ninth Circuit’s

framework for determining parental intentions in Hague

Convention cases, due to the “[d]ifficulty [that] arises . . .

when the persons entitled to fix the child’s residence no longer

agree on where it has been fixed—a situation that, for obvious

reasons, is likely to arise in cases under the Convention.”

Maxwell, 588 F.3d at 251.

     Under this framework there are three factual categories of

cases. “In the first category are cases where ‘the court finds

that the family as a unit has manifested a settled purpose to

change habitual residence, despite the fact that one parent may

have had qualms about the move.’” Id. (quoting Mozes, 239 F.3d

at 1076). In this category, “[w]hen courts find that a family

has jointly taken all the steps associated with abandoning

habitual residence in one country to take it up in another, they

are generally unwilling to let one parent’s alleged reservations

about the move stand in the way of finding a shared and settled

                             - 10 -
purpose.” Mozes, 239 F.3d at 1077). Second “are those cases

‘where the child’s initial translocation from an established

habitual residence was clearly intended to be of a specific,

delimited period.’” Maxwell, 588 F.3d at 251 (quoting Mozes, 239

F.3d at 1077). In these cases, courts have generally refused to

find that the changed intentions of one parent led to an

alteration in the child’s habitual residence. Id. Finally, the

“third category of cases is comprised of ‘[i]n between cases

where the petitioning parent had earlier consented to let the

child stay abroad for some period of ambiguous duration.’” Id.

(quoting Mozes, 239 F.3d at 1076–77.) “Sometimes the

circumstances surrounding the child’s stay are such that,

despite the lack of perfect consensus, the court finds the

parents to have shared a settled mutual intent that the stay

last indefinitely,” and it is thus reasonable to infer “a mutual

abandonment of the child’s prior habitual residence.” Mozes, 239

F.3d at 1077. “Other times, however, circumstances are such

that, even though the exact length of the stay was left open to

negotiation, the court is able to find no settled mutual intent

form which such abandonment can be inferred.” Id.

     There are several factors that may serve as evidence of

parental intent:

     parental employment in the new country of residence;
     the purchase of a home in the new country and the sale
     of a home in the former country; marital stability;

                             - 11 -
     the retention of close ties to the former country; the
     storage and shipment of family possessions; the
     citizenship status of the parents and children; and
     the stability of the home environment in the new
     country of residence.

Maxwell, 588 F.3d at 252.

     Respondent contends that J.H.R.’s habitual residence is

North Carolina. (Respondent’s Motion to Dismiss (“Resp’t’s Mot.

to Dismiss”) (Doc. 14) at 5.) In particular, he states that

“[w]hen an agreement allowing a child to enter another country

is conditioned upon the ability of the left behind parent to

reunite with the family and that condition is frustrated, the

child does not acquire a new habitual residence within the

meaning of Article 12 of the Hague Convention.” (Id. at 2.) He

premises this assertion on a paper written by the Honorable

James D. Garbolino, The 1980 Hague Convention on the Civil

Aspects of International Child Abduction: A Guide for Judges

(2015), and on two cases cited in that paper in the section

entitled “Stranded Parents,” Mota v. Castillo, 692 F.3d 108 (2d

Cir. 2012) and Hofmann v. Sender, 716 F.3d 282 (2d Cir. 2013).

(Id. at 3–4.)

     In Mota, the father traveled from Mexico to New York to

find work, while the child and the mother remained in Mexico.

Mota, 692 F.3d at 109. The parents had the child smuggled into

the United States, where she lived with her father. Id. The

mother, however, repeatedly and unsuccessfully tried to gain

                             - 12 -
entrance into the country. Id. at 109-10. The mother then filed

a Hague petition in the United States. Id. at 111. The Second

Circuit affirmed the district court’s holding that Mexico was

the child’s habitual residence, stating, “[the mother]’s

intention that [the child] live in the United States only if

she, as mother, were able to join [the child] there is

dispositive of our determination of [the child]’s habitual

residence.” Id. at 115. The Second Circuit further noted that

“[w]ere [the mother] unable to join her daughter in America,

[the child]’s stay would be temporary, and the daughter would

rejoin her mother in Mexico.” Id.

     Hofmann applied the holding in Mota to a situation

involving a Canadian father and an American mother who had two

children in Canada. Hofmann, 716 F.3d at 285. In August 2011,

the respondent mother moved with the two children to New York to

be near her family, as well as to begin the family’s relocation

process. Id. at 286. During this time, the petitioner father

stayed in Canada while periodically visiting the rest of the

family in New York. Id. The petitioner and respondent opened up

a joint bank account in New York in September 2011, and their

oldest child began attending school in New York at around the

same time. Id. at 286–87.

     However, the district court noted, critically, that the

parties “had not reached the unequivocal decision to relocate to

                             - 13 -
New York” on the date the mother moved the children to New York.

Id. at 287 (internal quotation marks omitted). Indeed,

“[a]lthough [the respondent mother] had abandoned her pursuit of

Canadian citizenship by this point, the court found that as late

as November and December of 2011, the parties were still

considering the possibility of permanently settling in a new

residence in Montreal.” Id. Further, the respondent mother

“continued to receive certain tax credits and maternity leave

from her job in Montreal,” and that “[t]hose payments were

predicated precisely on the understanding that she would return

to the job at some point in the future.” Id. (internal quotation

marks omitted).

     The district court finally found that the parties believed

that their relocation to New York was predicated on them doing

so as a family. Id. The court credited both petitioner and

respondent’s testimony on this point, and that respondent’s

belief “was consistent with [his] other actions including his

institution of this Hague Convention proceeding immediately

after he was served with divorce papers.” Id. (emphasis added).

                  b.   Acclimatization

     In addition to consideration of the parties’ shared intent,

the court also considers the extent to which a child has

acclimated to the new location in making the habitual residence

determination. As noted above, the court also must determine

                                - 14 -
“whether there was ‘an actual change in geography’ coupled with

the ‘passage of an appreciable period of time, one sufficient

for acclimatization by the [child] to the new environment.’”

Maxwell, 588 F.3d at 251 (quoting Papakosmas, 483 F.3d at 622).

     The question here “is not simply whether the child’s
     life in the new country shows some minimal degree of
     settled purpose,” but whether the “child’s relative
     attachments to the countries have changed to the point
     where [ordering the child’s return] would now be
     tantamount to taking the child out of the family and
     social environment in which its life has developed.”

Id. at 253–54 (quoting Mozes, 239 F.3d at 1081). “Federal courts

have considered school enrollment, participation in social

activities, the length of stay in the relative countries, and

the child’s age to determine the extent of a child’s

acclimatization to the new country of residence.” Id. at 254.

                  c.   J.H.R.’s Habitual Residence

     Petitioner contends J.H.R.’s habitual residence is Spain,

(Petitioner’s Trial Brief (Doc. 12) at 7–8), and Respondent

contends that J.H.R’s habitual residence did not change from

North Carolina when they moved to Spain in 2014, (Resp’t’s Mot.

to Dismiss (Doc. 14) at 5). It is undisputed that Petitioner,

Respondent, and J.H.R. all lived in Spain from 2014 to 2018.

(Verified Pet. (Doc. 1) ¶¶ 14, 17, 23; Def.’s Answer (Doc. 5)

¶¶ 14, 17, 23.)

     Because the parties do not address whether J.H.R. was

acclimated to Spain, the court will briefly address it before

                                - 15 -
turning to the more difficult question of parental intent.

Considering the factors laid out in Maxwell leads the court to

conclude that J.H.R. was acclimated to Spain. First, J.H.R.

spent the first four years of his life in North Carolina, during

which time he was an infant and a toddler, whereas he spent ages

four to eight in Spain. He was enrolled in school in Spain, and

Petitioner submitted evidence of their robust social life there:

photos of birthday parties, of posters from friends at school

saying they missed him, and of J.H.R. with family in Spain. The

court concludes that Petitioner has met her burden of proving by

a preponderance of the evidence J.H.R. was acclimated to life in

Spain.

     Parental intent poses a more complicated issue. Regarding

the three parental intent categories, it is plain to the court

that the present case falls into the first category: “the family

as a unit has manifested a settled purpose to change habitual

residence, despite the fact that one parent may have had qualms

about the move.” Maxwell, 588 F.3d at 251. Respondent admitted

at the trial that it was their intent to remain in Spain, in his

view, as husband and wife. (Min. Entry 11/21/2019.) However,

Respondent also testified that he stayed in Spain to be close to

his son. (Id.) Further, Respondent and Petitioner either rented

out their Greensboro house or were planning on selling it after

moving to Spain, and Petitioner and J.H.R. had Spanish

                             - 16 -
citizenship. (Id.) The court also found that, while the parties

take different positions as to what occurred in the marriage,

there were discussions about Respondent joining Petitioner and

the child in Spain. (Id.) There was no evidence presented at

trial that the apartment of Petitioner’s mother, where

Petitioner and J.H.R. lived in Madrid, was an unstable home

environment. The court also emphasizes that Respondent himself

lived in Spain from October 2014 to August 2018 and applied for

and received residency as the father of a Spanish national, even

after learning that his wife was divorcing him. (Id.) These

factors together lead the court to conclude that Petitioner has

met her burden of proving by a preponderance of the evidence

that the last shared parental intent was to make Spain J.H.R.’s

habitual residence, either as a family or not.

     Moreover, even if Petitioner thwarted the intent to live in

Spain as a family, and thus the last shared parental intent was

for the United States to be J.H.R.’s habitual residence, as

Respondent claims, the court distinguishes this case from the

fact patterns of Mota and Hofmann.

     In contrast to the petitioner in Mota, Respondent here was

able to enter Spain; he was not barred from joining J.H.R. in

the country. In fact, he testified at trial that he spent over

40 days with the child in Spain. (Min. Entry 11/21/2019.) Mota

involved a “stranded parent,” Garbolino, supra, at 105, whereas

                             - 17 -
the present facts do not indicate a case of a stranded parent

who cannot enter the country to be with the child; Respondent

admits that he lived in Spain for four years, saw his son, and

gained Spanish residency as the father of a Spanish national.

(Answer (Doc. 5) ¶ 37; Min. Entry 11/21/2019.) Mota is thus

inapplicable to the facts in this case.

     Nonetheless, the court acknowledges that the present case

and Hofmann bear similarities. In both, mothers went to new

countries with their children, followed by fathers whom the

mothers promptly divorced.

     However, even taking Respondent’s view of the facts, there

is at least one material fact distinguishing the two cases:

Respondent did not file his own Hague petition once he realized

his wife wanted a divorce and that the intention of living in

Spain as husband and wife was thwarted. Unlike the respondent

father in Hofmann, who immediately filed Hague Convention

proceedings upon being served with divorce papers, Respondent

chose the route of inaction under the Hague Convention. He never

filed a Hague petition. Instead, he lived in Spain for four

years until he engaged in self-help and illegally removed his

child in conscious disregard of a contract he had signed, which

is precisely what the Hague Convention was meant to prevent. See

Miller, 240 F.3d at 401 n.13.



                                - 18 -
     Indeed, Respondent testified that he stayed in Spain to be

close to J.H.R. even after Petitioner divorced him. (Min. Entry

11/21/2019.) Thus, even if Petitioner wrongfully removed J.H.R.

to Spain in the first place, which the court does not find

occurred, Respondent went along with this arrangement for four

years. Indeed, while Respondent may point to his 2015 Guilford

County custody order as evidence of action taken, Respondent did

not act on that order for over three years. Instead, he obtained

Spanish residency as the father of a Spanish national and played

at least a nominal role in J.H.R.’s life in Spain. (See Min.

Entry 11/21/2019.)

     Hofmann is therefore not applicable to the facts here. If

Respondent wanted to avail himself of the thwarted intent

defense as stated in Hofmann, Respondent should have filed a

Hague Petition in 2014, not waited four years before absconding

with his child to another continent.

     Two Sixth and Seventh Circuit cases provide clarity as to

the impact of Respondent’s decision to not file a Hague petition

back when Petitioner divorced him. See Moreno v. Zank, 895 F.3d

917 (6th Cir. 2018), cert. denied, ____ U.S. ____, 139 S. Ct.

1323 (2019); Kijowska v. Haines, 463 F.3d 583 (7th Cir. 2006).

The present case bears striking similarities to the situation in

Moreno. There, the child was born in Michigan to an American

father, the respondent, and an Ecuadorian mother, the

                             - 19 -
petitioner. Moreno, 895 F.3d at 920. The couple divorced while

still living in Michigan. Id. Pursuant to the custody order, the

petitioner could not take the child to Ecuador without the

respondent’s permission. Id. The petitioner did just that, and

absconded with the child to Ecuador in December 2009. Id. The

respondent got a court order from the Michigan state court,

granting him full custody. Id. The respondent then began the

process of filing a Hague petition, but did not finish the

process. Id. In the meantime, the child lived in Ecuador from

the ages of three to ten, and the district court found the child

had become acclimated to Ecuador. Id. at 921. The respondent

periodically visited the child for four years. Id. at 921–22. In

2016, after the child had visited the respondent in Michigan at

least twice before, the respondent failed to send the child back

to Ecuador at the end of their visit. Id. at 922. The petitioner

mother filed a Hague petition in U.S. District Court alleging

wrongful removal. Id. The district court found that, because the

petitioner mother had wrongfully absconded with the child to

Ecuador in the first place, Ecuador could not have become the

child’s habitual residence, and that the United States was in

fact the child’s place of habitual residence. Id.

     The Sixth Circuit reversed, noting that “[t]he

Convention . . . seeks to avoid the harms to a child’s well-

being that come from being torn from the surroundings to which

                             - 20 -
the child has been accustomed.” Id. at 924. The court found that

the [mother’s] potentially illegal actions in the first place

were “not enough to trump the acclimatization standard, at least

where [the respondent] failed to pursue all treaty-based

remedies in Ecuador to secure [the child]’s return to the United

States.” Id. at 924. The Sixth Circuit stated that

     if Convention procedures are not fully pursued when a
     child is first abducted, it makes little sense to
     categorically permit later self-help abduction in the
     other direction, after the child has been acclimatized
     in the second country. First, permitting re-abduction
     results in a total disregard for the limits that the
     Convention puts on the remedy for the first abduction,
     such as time limits, and exceptions for the child’s
     welfare or mature preference. Second, permitting
     abduction for a second time carries the same threat to
     the child’s well-being of being torn from an
     accustomed residence. The Convention scheme achieves
     its purposes only if Convention processes are applied,
     with applicable exceptions, each time a child is
     abducted from a country in which the child has been
     acclimatized.

Id.; see also Ovalle v. Perez, 681 F. App’x 777, 779 (11th Cir.

2017) (holding that a respondent father’s failure to file a

Hague petition weighed in favor of finding the child’s habitual

residence was in the petitioner’s country).

     The Seventh Circuit expressed a similar principle in

Kijowska v. Haines, 463 F.3d 583 (7th Cir. 2006). There the

court asserted the following alternative reasoning regarding the

habitual residence of a child born in the United States, taken

to Poland by her mother, and then retaken by her father back


                             - 21 -
into the United States on the basis of an Illinois ex parte

custody order:

     Suppose that [the child]’s habitual residence when her
     mother took her to Poland in December 2004 was the
     United States and that [her mother]’s removal of her
     was wrongful. [The father]’s remedy would have been to
     file a petition under the Hague Convention and its
     implementing federal statute. He did not do that. He
     merely sought a custody order from an Illinois state
     court and then used that order to help obtain the
     self-help remedy of taking the child from the airport.
     To give a legal advantage to an abductor who has a
     perfectly good legal remedy in lieu of abduction yet
     failed to pursue it would be contrary to the Hague
     Convention’s goal of discouraging abductions by
     denying to the abductor any legal advantage from the
     abduction. By failing to pursue his legal remedy, [the
     father] enabled [the child] to obtain a habitual
     residence in the country to which her mother took her,
     even if the initial taking was wrongful. For as we
     have seen, there is no doubt that if the circumstances
     in which [the child] was taken to Poland are set to
     one side, by May 2005 she was indeed a habitual
     resident of Poland.

Id. at 588–89.

     This is precisely what occurred here. Respondent had four

years during which he could have filed a petition under the

Hague Convention. Instead, Respondent engaged in a “self-help

abduction,” which is what “the Hague Convention is clearly

intended to prevent.” Miller, 240 F.3d at 401 n.13.

     It is worth stating that Moreno and Kijowska are not at

odds with Mota and Hofmann. The court reads these four cases

together to stand for the following proposition: if one parent

takes a child to another country against the other parent’s


                             - 22 -
wishes — be that a thwarted intent to relocate as a family, see

Hofmann, 716 F.3d at 293; Mota, 692 F.3d at 115, or just

absconding with the child — the wronged parent should use the

Hague Convention procedures in order to seek the return of their

child, not “self-help” methods of re-absconding with the child

which fly in the face of the Hague Convention’s purposes, see

Moreno, 895 F.3d at 924.

     The court also notes that both of the respondents in Moreno

and Kijowska obtained custody orders from their respective

states, neither of which saved them in the face of their

inaction under the Hague Convention. Thus, Respondent’s custody

order from Guilford County does not save him from his own

failure to file a Hague petition.

     While Petitioner potentially thwarted the couple’s original

intent to move to Spain as a family, which the court does not

find as a matter of fact, Respondent could have filed his own

Hague petition. 3 Instead, because he wanted to “keep the

temperature down and find a solution,” he breached a written




     3 Indeed, even if Petitioner’s initial removal of J.H.R. to
Spain was illegal, Petitioner would likely be able to raise the
acclimatization defense to Respondent, because he did not file a
Hague petition within one year of her alleged wrongful removal,
and Petitioner submitted ample evidence that meets the
preponderance standard that J.H.R. was acclimatized to Spain
over the four years he lived there with Petitioner.

                              - 23 -
contract and wrongfully took his child across the Atlantic

Ocean.

     Having concluded that Petitioner has proven by a

preponderance of the evidence that J.H.R. was acclimated to

Spain, looking at the evidence regarding parental intent, and

emphasizing the fact that Respondent spent nearly four years in

Spain after the divorce, the court finds that J.H.R.’s

acclimatization trumps any potential disagreement regarding

parental intent “where [Respondent] failed to pursue all treaty-

based remedies in [Spain] to secure [J.H.R.]’s return to the

United States.” Id. Petitioner has thus met her burden of

proving that Spain is J.H.R.’s habitual residence by a

preponderance of the evidence. The first prong of the wrongful

removal prima facie test is thus satisfied, as J.H.R. was

“habitually resident” in Petitioner’s country, Spain, at the

time he was removed.

          2.   The Removal of J.H.R. was in Breach of
               Petitioner’s Custody Rights Under Spanish Law

     Because Spain is J.H.R.’s habitual residence, Spanish law

guides as to whether J.H.R.’s removal was in violation of

Petitioner’s custody rights. See Hague Convention, art. 3.




                             - 24 -
               a.   The June 28, 2019 Spanish Order

     The Fourth Circuit has deferred to a foreign court’s

determination that the left-behind parent was exercising

custody, on the grounds that the court’s determination was

reasonable and that the respondent failed to provide any reason

to question the foreign court’s decision. Miller, 240 F.3d at

400–01.

     The Fourth Circuit’s analysis in Miller is instructive. In

that case, the children lived with the petitioner mother in

Ontario, Canada, until the respondent father removed them and

took them to Charlotte, North Carolina. Id. at 395. The

petitioner mother filed suit under ICARA and the Hague

Convention in U.S. District Court. Id. The custody battle there

had begun initially in New York family court in 1995, where

respondent father filed for custody. Id. at 396. The petitioner

mother filed for custody in Ontario in October 1995. Both

parties “intermittently appeared in — and failed to appear in —

both the New York and Ontario courts.” Id. Both parties were

admonished by the courts for violating various orders. Id. The

petitioner mother then obtained a permanent custody order from

the Ontario court in October 1997. Id. After the October 1997

Ontario order in favor of the petitioner mother, the New York

court awarded custody of the children to the respondent father

in March 1998. Id. The respondent father asked the Ontario

                             - 25 -
courts twice to set aside the Ontario order in favor of the New

York order. Id. at 397. The Ontario court denied his first

request and granted his second request. Id. The Court of Appeal

for Ontario then reinstated the Ontario order in favor of the

petitioner mother. Id.

     In August 1998, the respondent father, “ostensibly for the

purpose of exercising his rights of supervised visitation under

the Ontario Order,” took the children to Charlotte, North

Carolina without permission. Id. The petitioner mother filed her

Hague Convention petition less than one year after the children

were taken to the United States. Id.

     The district court found that Canada was the children’s

habitual residence and that the petitioner mother was exercising

valid custody rights under Canadian law at the time of the

removal. The district court concluded that the petitioner mother

proved wrongful removal and that the respondent father’s

defenses were inapplicable; thus, the children were returned to

Canada. Id. at 399.

     On appeal, the Fourth Circuit affirmed the district court,

finding that “[a]fter reviewing the complex history of

litigation in this case, the Ontario Court of Appeal upheld the

validity of the Ontario Order — at least pending further

proceedings — and denied recognition of the New York Order based

on Canadian conflict of law principles.” Id. at 400. The Fourth

                             - 26 -
Circuit found the following: (1) that Canada was the children’s

habitual residence; and (2) that the Ontario Court of Appeal’s

disposition was reasonable and thus the Fourth Circuit saw “no

reason not to defer to the court’s decision,” and “reject[ed]

[the respondent father’s] contentions that [the petitioner

mother] wrongfully retained the children in Canada upon issuance

of the New York Order,” noting that respondent father “failed to

provide any authority from Canada undermining this decision or

any other reason to question the Ontario court’s interpretation

of the law of its own country.” Id. at 400–01.

     There are similarities between the situation in Miller and

the situation presently before the court. As in Miller, there

are dueling custody orders here – Petitioner received an order

for full custody from the Spanish courts, and Respondent

received an order for full custody from the Guilford County

court. Petitioner submits the June 18, 2019 order from the

Spanish Court of First Instance, which concluded that Petitioner

had custody rights at the time of the removal. (June 18, 2019

Decision (Doc. 1-4) at 26.)

     This court considers the Spanish court to be a competent

judicial body, and that court determined that Petitioner was

entitled to custody of J.H.R., despite the North Carolina order,

at the time Respondent removed J.H.R. from Spain. (Id.)

Respondent has not provided “any authority from [Spain]

                              - 27 -
undermining this decision or any other reason to question the

[Spanish] court’s interpretation of the law of its own country.”

The court thus sees no reason not to defer to the Spanish

court’s findings.

               b.   Spanish Civil Law

     Though the court finds the analysis in Miller dispositive

on the question of custody rights, it will nevertheless address

other sources of Spanish law to determine whether Petitioner had

custody rights at the time of removal.

     Custody rights “may arise in particular by operation of law

or by reason of a judicial or administrative decision, or by

reason of an agreement having legal effect under the law of the

State.” Hague Convention, art. 3. Article 5(a) of the Hague

Convention provides that “‘rights of custody’ shall include

rights relating to the care of the person of the child and, in

particular, the right to determine the child’s place of

residence.” See also Abbott v. Abbott, 560 U.S. 1, 10 (2010).

The Spanish Civil Code provides for the rights of parents. C.C.,

arts. 154–60. The Spanish Civil Code provides that “[i]f the

parents should live separately, parental authority shall be

exercised by the parent with whom the child lives.” C.C., art.

156. Parental authority comprises looking after the child,

keeping the child company, feeding the child, educating the



                             - 28 -
child, and providing them with a comprehensive upbringing. Id.

art. 154.

     Indeed, the Spanish court in the June 18, 2019 order notes

that the Spanish Supreme court has ruled that the decision to

transfer the residence of a child is an inherent part of

custodial authority, and that in order to change a child’s

residence, both parents must agree to the change, or there must

be a judicial decision, and further, it is not a decision to be

made solely by one parent. (June 18, 2019 Decision (Doc. 1-4) at

22–23.)

     Petitioner thus had custodial rights that were violated

when Respondent took J.H.R. to the United States. It would belie

common sense to find that Petitioner’s custodial rights were not

violated when Respondent took J.H.R.; she ceased to be able to

take care of her child or make any decisions regarding his

upbringing whatsoever. See Garcia v. Varona, 806 F. Supp. 2d

1299, 1311 (N.D. Ga. 2011) (interpreting Spanish law to find

that removing a child violated the custodial rights of the left-

behind parent who had partial custody in Spain).

     The court concludes that Petitioner had valid custody

rights, based in either the June 18, 2019 Spanish order or,

alternatively, in Spanish civil law, and therefore finds that




                             - 29 -
Petitioner has demonstrated by a preponderance of the evidence

that the second prong is satisfied. 4



     4 The court does not find that the Guilford County custody
order changes this analysis for two reasons. First, the Spanish
courts have declined to enforce the Guilford County order on at
least three separate occasions: the Provincial Court chose not
to enforce the Guilford County order in its September 26, 2017
decision, and the Court of First Instance twice declined to
impose the Guilford County order, first on September 7, 2018,
and second on June 18, 2019. Second, the court seriously
questions the validity of the service of process on Petitioner.
North Carolina has adopted the Uniform Child-Custody
Jurisdiction and Enforcement Act. N.C. Gen. Stat. § 50A. That
Act explicitly states that, for persons outside of North
Carolina, which Petitioner was and still is, notice “may be
given in a manner prescribed by the law of this State for
service of process . . . . Notice must be given in a manner
reasonably calculated to give actual notice . . . .” N.C. Gen.
Stat. § 50A-108(a). The North Carolina Rules of Civil Procedure
state that service may be made “[b]y mailing a copy of the
summons and of the complaint, registered or certified mail,
return receipt requested, addressed to the party to be served,
and delivering to the addressee.” N.C. Gen. Stat. § 1A-1,
Rule 4(j)(1)(c). Here, Respondent’s attorney certified that
Petitioner had been served by United States Mail, First Class,
to her “last known address,” which happened to be the Greensboro
address of Petitioner and Respondent’s house. (Guilford County
Order (Doc. 10-1) at 4; Min. Entry 11/21/2019.) Petitioner was
in Spain for the entire duration of this action, as was
Respondent. Respondent testified that he told his lawyer that
everyone involved was in Spain. (Min. Entry 11/21/2019.)
Respondent contends that Petitioner was properly served in Spain
as well, (id.), though the court finds his testimony on this
issue unconvincing. Moreover, while the June 18, 2019 order
notes that the Provincial Court found that Petitioner knew of
the Guilford County claim in November 2014, (June 18, 2019
Decision (Doc. 1-4) at 18), this does not rectify any procedural
deficiencies that may have occurred. Mailing service to a
Greensboro address was not “reasonably calculated to give actual
notice” of the hearing. The court thus finds that the
enforceability of the Guilford County custody order is lacking
and credits the Spanish decisions choosing not to enforce the
order.

                              - 30 -
          3.   Petitioner was Exercising Her Custody Rights at
               the Time of Removal

     Regarding the final prong, whether Petitioner was actually

exercising her custodial rights, Petitioner must establish that,

at the time of removal, her custody rights were “actually

exercised, either jointly or alone, or would have been so

exercised but for the removal.” Hague Convention, art. 3(b). The

Fourth Circuit held that “a person [who] has valid custody

rights to a child under the law of the country of the child’s

habitual residence . . . cannot fail to ‘exercise’ those custody

rights under the Hague Convention short of acts that constitute

clear and unequivocal abandonment of the child.” Bader, 484 F.3d

at 671.

     Here, Petitioner was clearly exercising her custody rights.

She and J.H.R. lived together and she cared for the child.

Respondent admits that Petitioner was the main caregiver of

J.H.R. for the four years they were living in Spain. There has

been no evidence presented demonstrating Petitioner clearly and

unequivocally abandoned the child. This prong is satisfied.

With respect to custody rights and the exercise of those custody

rights, this court alternatively finds Respondent recognized the

rights of Petitioner by executing a written agreement requiring

return of the child on or about August 31, 2018.




                             - 31 -
        Petitioner has therefore established a prima facie case of

wrongful removal under the Hague Convention.

        B.   Respondent’s Defenses

        Respondent raises several defenses, which the court will

address in turn.

             1.   Failure to State a Claim

        Respondent alleges that Petitioner’s petition “does not

meet minimum standards of credibility,” because she “failed to

provide a complete procedural history,” and because the “Spanish

court had no jurisdiction in 2014.” (Answer (Doc. 5) ¶¶ 62–64.)

This is essentially a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6).

        “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). In other words, the plaintiff must

plead facts that “allow[] the court to draw the reasonable

inference that the defendant is liable” and must demonstrate

“more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556).

        When ruling on a motion to dismiss, a court must accept the

complaint’s factual allegations as true. Iqbal, 556 U.S. at 678.

                                - 32 -
Further, “the complaint, including all reasonable inferences

therefrom, [is] liberally construed in the plaintiff’s favor.”

Estate of Williams-Moore v. All. One Receivables Mgmt., Inc.,

335 F. Supp. 2d 636, 646 (M.D.N.C. 2004).

     Nevertheless, sufficient factual allegations must “raise a

right to relief above the speculative level” so as to “nudge[]

the[] claims across the line from conceivable to plausible.”

Twombly, 500 U.S. at 555, 570; see also Iqbal, 556 U.S. at 680.

     Here, Petitioner plainly meets the plausibility standard on

all aspects of her claim. She submits several facts that support

a plausible allegation that J.H.R.’s habitual residence was in

Spain, (Verified Pet. (Doc. 1) ¶¶ 14–21), that she had custodial

rights, (id. ¶¶ 14, 17, 19, 21), and that Respondent violated

those rights by taking the child to the United States, (id.

¶¶ 22–23.) Because Petitioner has submitted sufficient facts to

state a claim under the Hague convention, this defense fails.

          2.   Unclean Hands

     Respondent raises the defense of unclean hands. (Answer

(Doc. 5) ¶¶ 65–71.) He alleges that Petitioner “fled the

jurisdiction where the marital home was located for the specific

purpose of avoiding the Guilford County courts,” and that she

failed to tell Respondent that she was contemplating divorce.

(Id. ¶ 66.) He further alleges that she obtained his permission

to take J.H.R. to Spain “by fraud, inducing him through deceit

                               - 33 -
and subterfuge to allow her to take their Child and both of the

Child’s passports to Spain.” (Id. ¶ 67.)

     “Unclean hands” is not a supported defense to a Hague

Petition. The Third Circuit held that applying the unclean hands

doctrine “would undermine the Hague Convention’s goal of

protecting the well-being of the child, of restoring the status

quo before the child’s abduction, and of ensuring ‘that rights

of custody and of access under the law of one Contracting State

are effectively respected in the other Contracting States.’”

Karpenko v. Leendertz, 619 F.3d 259, 265 (3d Cir. 2010) (quoting

Hague Convention, art. 1(b)). The Fourth Circuit has also stated

that the doctrine of equitable estoppel — an equitable remedy

like the doctrine of unclean hands — is inapplicable in Hague

Convention cases. Katona v. Kovacs, 148 F. App’x 158, 161 (4th

Cir. 2005). This court is thus convinced by these cases that

equitable relief is not a proper defense under the Hague

Convention.

     Even so, as discussed above, see supra Part II.A.1.c,

Respondent should have filed his own Hague petition at the time

he discovered his wife wanted a divorce; taking your child

across an ocean without consent is not a proper solution four

years after Petitioner’s alleged fraudulent behavior. For the

reasons stated above, the court finds this defense without

merit.

                             - 34 -
          3.   Full Faith and Credit, Res Judicata, and Rooker-
               Feldman

     Respondent also argues that foreign judgments are not

entitled to full faith and credit. “[T]hough foreign judgments

are not entitled to full faith and credit, comity is at the

heart of the Hague Convention.” Smedley v. Smedley, 772 F.3d

184, 189 (4th Cir. 2014) (internal quotation marks omitted).

American courts will thus “normally accord considerable

deference to foreign adjudications as a matter of comity.”

Miller, 240 F.3d at 400. The Fourth Circuit approving quoted the

Ninth Circuit’s framework for extending comity in Hague

Convention cases: “[W]e may properly decline to extend comity to

the [foreign] court’s determination if it clearly misinterprets

the Hague Convention, contravenes the Convention’s fundamental

premises or objectives, or fails to meet a minimum standard of

reasonableness.” Smedley, 772 F.3d at 189 (quoting Asvesta v.

Petroutsas, 580 F.3d 1000, 1014 (9th Cir. 2009)).

     Indeed, the Fourth Circuit has stated that, in dealing with

competing custody orders under the Hague Convention, “it is

significant to recognize that ‘the Convention was meant, in

part, to lend priority to the custody determination hailing from

the child’s state of habitual residence.’” Miller, 240 F.3d at

399 (quoting Ohlander v. Larson, 114 F.3d 1531, 1541 (10th Cir.

1997)).


                             - 35 -
     This court therefore will extend comity to the Spanish

court’s June 18, 2019 custody decision, as there has been no

showing that the Spanish court “contravene[d] the Convention’s

fundamental premises or objectives, or fail[ed] to meet a

minimum standard of reasonableness.”

     Further, the court also determined that Petitioner had and

was exercising custody rights under general Spanish law,

notwithstanding the Spanish court order. This defense thus

fails.

     Respondent further claims that the doctrine of res judicata

prevents Petitioner from bringing her Hague petition. This

argument flies in the face of the purposes of the Hague

Convention. The Ninth Circuit addressed the issue in Holder v.

Holder, 305 F.3d 854 (9th Cir. 2002). There the court addressed

the issue of whether decided or pending state court custody

proceedings precluded a Hague petition under the doctrine of res

judicata. The Ninth Circuit found that:

     [i]t would also undermine the very scheme created by
     the Hague Convention and ICARA to hold that a Hague
     Convention claim is barred by a state court custody
     determination, simply because a petitioner did not
     raise his Hague Convention claim in the initial
     custody proceeding. The Hague Convention provides that
     children are not automatically removed from its
     protections by virtue of a judicial decision awarding
     custody to the alleged abductor. Indeed, the typical
     Hague Convention case involves at least the potential
     for two competing custody orders, one in the
     children’s “habitual residence,” and one in the
     country to which the children have been taken. To hold

                             - 36 -
     that a left-behind parent is barred, in such a case,
     from raising a Hague Convention claim in a subsequent
     federal proceeding just because he or she did not
     raise it in the state custody proceeding would render
     the Convention an incompetent remedy for the very
     problem that it was ratified to address.

Id. at 865. The Ninth Circuit then held that “federal courts

adjudicating petitions under the Hague Convention must accord

preclusive effect only to those state court judgments ordering

or denying the return of a child pursuant to the Hague

Convention in an action under ICARA.” Id. at 866.

     While not a perfect factual match, the court here finds

that the underlying reasoning of Holder — allowing state custody

proceedings to bar Hague petitioner would render the Hague

Convention incompetent — compelling and adopts it here. The

court thus finds that none of the prior custody proceedings bar

Petitioner’s Hague petition.

     Finally, Respondent’s contention that the Rooker-Feldman

doctrine bars this court from adjudicating Petitioner’s Hague

petition is similarly without merit. (Answer (Doc. 5) ¶ 85.) At

least two courts of appeal have held that the Rooker-Feldman

doctrine does not apply to Hague Convention cases. In Silverman

v. Silverman, 338 F.3d 886, 895 (8th Cir. 2003), the Eighth

Circuit held that “[the respondent’s] argument that a state

court custody decision can somehow trump clearly granted federal

court jurisdiction to decide and review issues of


                               - 37 -
congressionally adopted policy and procedure is simply

untenable,” and that the “Rooker-Feldman doctrine has no

application under the circumstances of this case.” The Ninth

Circuit, in Mozes, 239 F.3d at 1085 n.55, similarly found that

where “Congress has specifically granted jurisdiction to the

federal courts, the [Rooker-Feldman] doctrine does not apply,”

as is the case with the Hague Convention. We agree with the

analyses of these cases and thus apply them here. Respondent’s

argument thus is without merit.

          4.   J.H.R.’s Wishes, the Well-Settled Defense, and
               J.H.R.’s Best Interests

     Respondent also contends that J.H.R. wishes to stay in

North Carolina with Respondent, that he is “well settled” in the

United States, and that it is in his best interest to stay in

North Carolina. (Answer (Doc. 5) ¶¶ 95–99.)

     The court first finds that the “well settled” defense may

not be asserted here. This defense may be asserted only when an

“action [is] not commenced within one year of the abduction.”

Miller, 240 F.3d at 399. Here, Petitioner filed her Hague

petition within one year and thus this defense is inapplicable.

The court “may also refuse to order the return of the child if

it finds that the child objects to being returned and has

attained an age and degree of maturity at which it is

appropriate to take account of its views.” Hague Convention,


                             - 38 -
art. 13. A respondent has the burden of proving this by a

preponderance of the evidence. 22 U.S.C. § 9003(e)(2)(B).

“However, “[a] child’s objection to being returned may be

accorded little if any weight if the court believes that the

child’s preference is the product of the abductor parent’s undue

influence over the child.” Pub. Notice 957, 51 Fed. Reg. 10,494,

10,510 (Mar. 26, 1986). Because the Convention does not set

forth a particular age at which a child’s opinion should be

considered, the court must make a fact-based inquiry. See de

Silva v. Pitts, 481 F.3d 1279, 1287 (10th Cir. 2007).

     After conducting an in camera interview with J.H.R., the

court found that J.H.R. has not reached an age and degree of

maturity such that it is appropriate to consider his opinions as

to where he wanted to live, nor did J.H.R. express a preference

for one parent over the other. Indeed, the court found that

J.H.R. seemed to have been subjected to unfair manipulation at

the hands of Respondent. The court therefore finds that

Respondent has not carried his burden of demonstrating by a

preponderance of the evidence that J.H.R. has achieved an age

and degree of maturity sufficient to overcome Petitioner’s prima

facie case. This defense fails.

     Respondent also argues that returning J.H.R. to Spain would

not be in the child’s best interests under the Hague Convention.

(Answer (Doc. 5) ¶ 99.) However, as the Supreme Court has

                             - 39 -
stated, it is the courts of the child’s habitual residence that

are to make this determination, and that “[i]t is the

Convention’s premise that courts in contracting states will make

this determination in a responsible manner.” Abbott, 560 U.S. at

20. As a District Court in the Eastern District of Virginia

stated,

      the focus of a court’s inquiry in a Hague Convention
      case is not “the best interests of the child,” as it
      typically is in a state custody case; rather it is the
      specific claims and defenses under the Convention,
      namely whether a child has been wrongfully removed to,
      or retained in, a country different from the child’s
      habitual residence and, if so, whether any of the
      Convention’s defenses apply to bar the child’s return
      to his habitual residence.

Hazbun Escaf v. Rodriquez, 200 F. Supp. 2d 603, 610–11 (E.D.

Va.), aff’d, 52 F. App’x 207 (4th Cir. 2002). Thus, it is not

this court’s duty to make a determination of what is in the

child’s best interests and, as such, it will refrain from doing

so.

          5.    Respondent’s Other Defenses

      Respondent contends that the Spanish decision is void

because the Spanish court violated his due process rights.

(Answer (Doc. 5) ¶¶ 72–79.) The Spanish appellate court agreed

with Respondent and nullified the order. (June 18, 2019 Decision

(Doc. 1-4) at 18–19.)

      Respondent further argues that North Carolina courts has

sole jurisdiction over this case. (Answer (Doc. 5) ¶¶ 89–92.)

                              - 40 -
Having determined that Spain was the child’s habitual residence,

the Hague Convention dictates that the court look to Spanish law

to determine whether Petitioner had custody rights; determining

which country had jurisdiction is not for this court to decide.

See Smedley, 772 F.3d at 186.

     The court finds these arguments to be without merit and

thus these defenses fail.

III. CONCLUSION

     For the reasons set forth above, the court finds that the

return of J.H.R. to Spain for an adjudication of child custody

will thus be ordered.

     IT IS THEREFORE ORDERED that Petitioner’s Verified Petition

for Return of a Child Under the Convention on the Civil Aspects

of International Child Abduction, (Doc. 1), is GRANTED. At 9:00

a.m. on December 20, 2019, Respondent shall bring the minor

child, J.H.R., to the L. Richardson Preyer Courthouse at 324

West Market Street, Greensboro, North Carolina. At that time,

Respondent will allow Petitioner’s brother, Juan Rodriguez

Palomo, and Petitioner’s niece, Elena Torres Rodriguez, to take

physical custody of the child in order to transport the child to

Madrid, Spain. At the time of this exchange, Respondent will

deliver to Juan Rodriguez Palomo and Elena Torres Rodriguez the

child’s passport and sufficient clothing, personal care items,



                                - 41 -
and medicines (if any) needed by the child to enable the child

to travel back to Spain.

     The U.S. Marshals Service is DIRECTED to supervise the

exchange of the child from Respondent to Juan Rodriguez Palomo

and Elena Torres Rodriguez, and to assist in the execution of

this Order as necessary.

     All federal, state, and local law enforcement agencies are

hereby NOTIFIED that Juan Rodriguez Palomo and Elena Torres

Rodriguez are duly authorized to travel with the child from the

United States to Madrid, Spain, between the dates of

December 20, 2019, and December 22, 2019, in order to deliver

the child to Petitioner in Madrid. Either party may move for

reconsideration of this date and, if such a motion is filed, a

response shall be filed, if at all, within three days, or not

later than forty-eight hours before the scheduled departure

time, whichever time occurs first. Respondent shall not remove

J.H.R. from the Middle District of North Carolina without

permission of the court. Respondent shall keep Petitioner’s

counsel informed of a current address and telephone number for

Respondent and J.H.R.

     IT IS FURTHER ORDERED that Respondent’s Motion to Dismiss,

(Doc. 14), Respondent’s Motion for Summary Judgment, (Doc. 13),

and Respondent’s Motion for Reconsideration, (Doc. 15), are

DENIED.

                             - 42 -
     IT IS FURTHER ORDERED that, due to Respondent voluntarily

withdrawing his Counterclaims, (Doc. 7), Petitioner’s Motion to

Dismiss pursuant to Rules 12(b)(1) and 12(b)(6), (Doc. 9), is

DENIED AS MOOT.

     IT IS FURTHER ORDERED that Petitioner’s Motion for Order

Definitively Setting the Date, Time, and Manner of the Child’s

Return, (Doc. 17), and Petitioner’s Motion for Expedited

Consideration of Petitioner’s Motion for Order, (Doc. 19), are

DENIED AS MOOT.

     A judgment in accordance with this Memorandum Opinion and

Order will be entered contemporaneously herewith.

     This the 6th day of December, 2019.



                              __________________________________
                                 United States District Judge




                             - 43 -
